The plaintiff furnished the defendant stone which was used in the construction of a building on a lot owned by the defendant in the city of Winston-Salem. Of the total cost, the plaintiff received $3,506.48, the balance claimed being $2,238.52.
The following verdict was returned:
1. Was the stone for the Brown-Rogers-Dixson Building on Trade Street furnished by the plaintiff, Monon Stone Company, and received by the defendant, Dixson Holding Corporation, as alleged in the complaint, said material being furnished upon a contract with the contractor or subcontractor who built the building on defendant's lot? Answer: Yes.
2. Did the plaintiff, Monon Stone Company, file a lien on the property of the defendant, Dixson Holding Corporation, for the stone furnished by it and used in the building constructed thereon within six months after the last of the said stone was furnished, as alleged in the complaint? Answer: Yes. *Page 805 
3. In what amount, if any, is the defendant Dixson Holding Corporation, indebted to the plaintiff for the stone furnished by the plaintiff? Answer: $2,238.52.
The facts in reference to the lien are set out in the judgment, which was rendered in favor of the plaintiff.
We are of opinion that this case was tried in substantial compliance with the law, and that the record discloses no reversible error.
No error.